Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.
Drawings as filed are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163 explicitly states that the issue of a lack of adequate written description arises, even for an original claim, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The section further states: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
The independent claim 1 (as well as other independent claims 3 and 4) appears to be directed to an embodiment described in Fig. 11, in which an image of material formation is acquired. The image is directly applied with a Fourier transformation to obtain power spectrum, and based on which to generate size distribution via EM algorithm. ¶0056 of the Specification explicitly admits this is “second exemplary embodiment”.
Dependent claim 2 then goes on to describe an entirely different embodiment described in the distinct Fig. 9, in which a plurality of contrast images with different level of contrast are obtained of a material formation. Each contrast image undergo their own Fourier transformations to obtain a plurality of results, and based on the plurality of the results, determining size distribution of structures forming the material. ¶0043 of the Specification expressively admits this is “the first exemplary embodiment”.
While both Figures sought to obtain size distribution of material structures, their operations are distinct in designs and mode of operation. The stark differences are summarized below:
Fig. 11
Fig. 9
Use a single image for Fourier transform to obtain a single result
Use multiple images for Fourier transform to obtain multiple results
Use direct image of material formation. No contrast is required.
Instead, uses multiple contrast images and must be of different contrast level.
EM algorithm is applied on one single result
Contrast results of Fourier transform is used to deprive size distribution.
Size distribution is obtained based only one single Fourier transform
Size distribution is obtained based on multiple Fourier transform results.


It is reminded that dependent claim shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (MPEP - USC 112 (d))
In this case, claim 2 is depended on claim 1, thus implying Fig. 9 is a further limitation of Fig. 11 in the same embodiment. 
While the Specification provides support for each embodiment individually, at no where in the Specification that the disclosure teaches Fig. 9 is an further limitation of Fig. 11, nor how they are capable of being used together. Given the fact that the Figs. 9 and 11 are distinct operations that can operate on their own independent of one another per the analysis above (Each uses different types and number of image input to obtain size distribution, there are no reason to believe they are of the same embodiment as claimed. 
Thus claim 2 is rejected as lacking written description for an distinct embodiment (Fig. 9) being used together as a further limitation of another distinct and independent embodiment in the independent claim (Fig. 11) on which claim 2 is depended upon. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As discussed above, the dependent claim 2 is directed to a distinct and independent embodiment (Fig. 9) as opposed to the embodiment (Fig. 11) as described in the independent claim 1.
Fig. 11
Fig. 9
Use a single image for Fourier transform to obtain a single result
Use multiple images for Fourier transform to obtain multiple results
Use direct image of material formation. No contrast is required.
Instead, uses multiple contrast images and must be of different contrast level.
EM algorithm is applied on one single result
Contrast results of Fourier transform is used to deprive size distribution.
Size distribution is obtained based only one single Fourier transform
Size distribution is obtained based on multiple Fourier transform results.


As such claim 2 fails to further limit the claimed invention described in claim 1, and instead goes off to recite an independent process.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Since Fig. 11 is written in independent form in the original claims, this embodiment is treated as the elected embodiment for purpose of any possible restriction based on original presentation that might arrive in future prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (JP 2006126061) over NPL – Improved Inversion of Scanning Electrical Mobility Spectrometer Data Using a New Multiscale Expectation Maximization Algorithm by Dubey et al.
As to claims 1 and 3:
Eto discloses a method and  information processing device, comprising: a memory; and a processor connected to the memory (Abstract, page 3 a computing device) the processor being configured to perform the method: acquire a material formation image representing a formation of a material, the material formation image being obtained by imaging the material (See page 3, Fig. 1’s description, S100, image of coal particle is captured obtained by a CCD camera); generate a Fourier transform result representing a power spectrum by applying a Fourier transform to the acquired material formation image (See page 3, last two paragraphs, applying Fourier transform on image to obtain a Fourier transform result (i.e. power spectrum), see Fig. 3’s description on page 4 for discussion of power spectrum analysis); and, on the basis of the Fourier transform result of the material formation image, employ an algorithm to generate a size distribution of structures forming the material. (See page 4, last paragraph through second paragraph of page 5, responsive to the result of Fourier transform, performing coal particle size distribution measurement and obtains result of such measurement)

Eto discloses obtaining size distribution of structures forming the material as applied above in page 4-5, however does not explicitly mentioning the particular operation to obtain the size distribution as an expectation-maximization algorithm.

However, it is known in the art that expectation-maximization (EM) algorithm is an effective method to obtain particle size distribution, such as disclosed by  Dubey.  Dubey in a related field of endeavor discloses obtaining particle size distribution using expectation-maximization (See Abstract, also further page 73, left column, page 79, Conlusion)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Eto to use EM algorithm to obtain size distribution.  As stated in Abstract and conclusion of Dubey, EM algorithm has the advantage of estimation error being invariant with type of the distribution (i.e. high consistency vs. distribution types) and proven best approach for size distribution.

Claim 4 is directed to a non-transitory CRM storing an information processing program executable by a processor to perform processing of method steps similar to those of claim 1 and 3, and thus are rejected by the same reasoning/ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (US 2018/0259441) -  An  image processing approach for flow velocity determination is further illustrated in FIG. 6. Each vertical line of pixels is Fourier  transformed through FFT processing. The power spectrum of each vertical line of pixels is averaged with others within the white box to produce the Gaussian-like power spectrum seen in FIG. 6c. A Gaussian fit to the data results in a velocity estimate using the formulas shown in FIG. 7A. The Gaussian FT pair is shown in FIG. 7B


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645